Duckworth, Chief Justice.
1. Where, as here, the bill of exceptions recites that after the evidence closed the court called opposing counsel into conference as to the issues involved, and that counsel on both sides agreed “that the only issue to be submitted to the jury was the right of possession to the 2 foot by 21.59 feet strip of land parallel to Broadway and from 70 to 72 feet west of Broadway,” the charge submitting this as the only issue is not subject to attack upon the grounds that it is unsound law or is unauthorized by the evidence. The special ground is without merit.
2. The evidence authorized the verdict in favor of the defendant, and the general grounds are without merit. The court did not err in overruling the amended motion for new trial.

Judgment affirmed.


All the Justices concur.